NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


REGINA WOODWARD and MARY                    )
THERESA CONTINO,                            )
                                            )
             Appellants,                    )
                                            )
v.                                          )      Case No. 2D18-314
                                            )
JOANNE A. COWAN, individually and           )
as Personal Representative of the Estate    )
of Aloysius O'Connell, STEPHEN F.           )
COWAN, MICHAEL COWAN and                    )
CHRISTOPHER COWAN,                          )
                                            )
             Appellees.                     )
                                            )

Opinion filed November 14, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Sarasota
County; Danielle Brewer, Acting Circuit
Judge.

Gregg Horowitz, Sarasota, for Appellants.

Susan J. Silverman, Sarasota, for
Appellees.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and VILLANTI and LUCAS, JJ., Concur.